Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 03/06/2019, 07/27/2020, and 11/12/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.    

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Plug gauge and associated method for sealing the same as claimed in independent claims 1 and 22 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	Closest prior art of record, EP 0 699 294, also published as WO 95 25939 (Hacmann Hartmut) discloses a plug gauge, in Figure 1, having a housing (15, 3) defining an internal volume and a longitudinal axis, said housing (15, 3) comprising an opening into said internal volume; a contact element (4, 5, 6) at least partially received in said opening; a plunger (7, 8, 9) at least partially received in said internal volume, said plunger being biased (spring 10) into engagement with said contact element to urge said contact element radially outward from said housing through said opening; and a sealing member (lacks disclosure) between said contact element and said housing.  
Hacmann Hartmut is silent about a sealing member disposed between contact element and the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, prior art of record, US 4,170,831 (Olasz) discloses a plug gauge with a housing (16) defining an internal volume and a longitudinal axis, said housing (16) comprising an opening into said internal volume; a contact element (18, 18’) at least partially received in said opening; a plunger (26) at least partially received in said internal volume, said plunger being biased into engagement with said contact element to urge said contact element radially outward from said housing through said opening (contact elements 18, 18’ mounted on supports 19, 19’, which in turn are permitted to deflect by springs 20, 20’ that are secured to the housing by fasteners 21, 13; as the plunger 26 moves along its axis, the contact elements move radially via 24, 24’); and a sealing member (lacks disclosure) between said contact element and said housing. Olasz is silent about a sealing member disposed between contact element and the housing.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675